FILED
                            NOT FOR PUBLICATION                              DEC 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RODOLFO J. ROLDAN RIERA, AKA                     No. 14-56877
Rodifo J. Roldanriera,
                                                 D.C. No. 5:14-cv-01404-GHK-AS
               Plaintiff - Appellant,

 v.                                              MEMORANDUM*

DEPARTMENT OF HOMELAND
SECURITY; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Rodolfo J. Roldan Riera, a.k.a. Rodifo J. Roldanriera, a detainee at the

Adelanto Detention Center, appeals pro se from the district court’s judgment

dismissing for failure to provide a trust-account statement his action alleging

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
various constitutional violations. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion. James v. Madison St. Jail, 122 F.3d 27 (9th

Cir. 1997). We vacate and remand.

      The district court dismissed Riera’s action because Riera failed to comply

with the district court’s orders instructing him to file a completed “Certificate of

Authorized Officer” along with a certified copy of his trust account statement. See

28 U.S.C. § 1915(a) (requirements for person seeking to bring a civil action

without prepayment of fees). However, in the verified declaration in his notice of

appeal, Riera asserts that the Adelanto Detention Center did not provide him with

the required documents, and that he timely informed the district court of this issue.

Accordingly, we vacate and remand for further proceedings.

      VACATED and REMANDED.




                                           2                                     14-56877